*836Oisr the Merits.
. Plaintiff obtained judgments against the defendant. These judgments are final.
Defendants provided for the payment of the judgments by levying a tax. But the officers of the city refuse to collect the tax.
Plaintiff proceeded by motion and obtained an order upon the administrator of assessments to proceed forthwith to collect the same. From this order the defendant appeals.
No exception was taken to the form of proceeding. The answer sets up many defenses which might have been urged to the original suit, but they can not be considered here, because that judgment has become final.- Plaintiff is proceeding under section 2450 of the Revised Statutes, which justifies his action.
Judgment affirmed.